DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
Claims 1-20 were previously rejected.  Claims 1, 5-8, 12-15, 19, and 20 have been amended. Claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. Applicant essentially argues that the amended limitations are not disclosed, taught or suggested by the applied reference of Cheung.
The Examiner respectfully disagrees. With respect to:
“determining, at the repository device, the profile data associated with the external display                          
wherein the profile data includes first information identifying a type of connection interface connecting the endpoint device and the external display”
	Cheung clearly discloses in ¶0057 that at external display device 623, there are instructions that include settings, preferences, and capabilities of the external display 623.  Such capabilities are alternate connections possible such as other wired or wireless networks.  Paragraph ¶0037 of Cheung already establishes the types of connection interfaces that can exist in the current environment.  The Examiner construes the instructions to be a profile data.  

With respect to:
 “specifying, by the repository device, a level of the application service based on the profile data and the identified type of connection interface”

Please see the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US Pub 20120066722), and further in view of Pirzada et al. (US Pub 20060233191).
1.  With respect to independent claim 1, Cheung teaches a method, comprising:
collecting, at a repository device (see Cheung ¶0029 application server 101 set up and maintain connections), profile data for one or more external displays associated with an endpoint device (see Cheung ¶0029-0030 application server 101 contains configuration logic 103 and database 104 to collect and maintain profile data for devices 111, 121 and external display device 123) that is attached via a (see Cheung ¶0028 cellular network provides a radio network) to a network for access to an application service for a data session (see Cheung fig.6 and ¶0057 SIP signaling for sending video data), 
wherein the profile data is transmitted to the repository device at least one of during or after an establishment of the data session (see Cheung ¶0029-0030):
determining, at the repository device, that the endpoint device is connected to an external display, of the one or more external displays, to present content associated with the application service (see Cheung fig.1 and ¶0029-¶0030 mobile device may also be in communication with external display device 123):
determining, at the repository device, the profile data associated with the external display, wherein the profile data includes first information identifying a type of connection interface connecting the endpoint device and the external display (see Cheung fig.1 and ¶0030 configuration logic 103 and configuration database 104 determine preferences and capabilities of external display 123, and ¶0057 at external display device 623, there are instructions that include settings, preferences, and capabilities of the external display 623.  Such capabilities are alternate connections possible such as other wired or wireless networks); and
requesting, by the repository device, the specified level of the application service (see Cheung fig.6 and ¶0057 application server 601 receives from mobile device 621 information regarding external display device 623 and then proceeds to instruct media server to create media stream capable to service the external display device 623)
Cheung is silent to explicitly teach specifying, by the repository device, a level of the application service based on the profile data and the identified type of connection interface.
	Pirzada discloses a system and method for managing wireless communication and handle delivery of multimedia content across different wireless peripherals (see Pirzada Abstract and ¶0011).
	Pirzada teaches specifying, by the repository device, a level of the application service based on the profile data and the identified type of connection interface (see Pirzada fig.4 and ¶0040 step 402 docking layer discovers external network device that is available over a given network interface e.g., any one of the external network devices illustrated in FIG. 2 that is available over any of the network interfaces of network interface layer 309, Profile manager maintains entries concerning not only a particular network interface type specific to external network device, but also preferred Quality of Service settings, thus level of application service based on the profile and type of connection interface)

	Therefore it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the subject matter pertains to modify the enhanced extended/external video sharing taught by Cheung with the handling of application services based on a connection type and profile taught by Pirzada in order to value and optimize how quickly information may be processed, stored, or communicated.

2. For claim 2, Cheung/Pirzada teaches the method of claim 1, wherein determining profile data associated with the external display comprises: determining whether a record for the external display associated with the endpoint device exists; and reading the profile data in response to determining the record exists for the external display (see Cheung ¶0030 capabilities of users and their mobile devices 111, 121 and external displays 123 can be stored at the application server as they are learned based upon previous sessions, thus a record for external display associated with mobile device).
	
3. For claim 3, Cheung/Pirzada teaches the method of claim 2, wherein in response to determining that the record for the external display does not exist, the method further comprises: sending a request to the endpoint device to report the profile data associated with the external display that is connected to the endpoint device, receiving, from the endpoint device, the profile data; and storing, at the repository device, the received profile data (see Cheung ¶0048 video logic 238 to determine external display associated with mobile device 211 and whether to send video based on mobile device capabilities and external device capabilities).

4.  For claim 4, Cheung/Pirzada teaches the method of claim 1, wherein the profile data includes an aspect mode in which the external display is configured to present the content (see Cheung ¶0053-0054).

5.  For claim 5, Cheung/Pirzada teaches the method of claim 1, wherein the profile data comprises second information regarding a display size, a display resolution, and a window mode in which the external display is configured to present the content (see Cheung ¶0033 transcoding includes formatting video screen size, file type, file size, etc.).

6.  For claim 6, Cheung/Pirzada teaches the method of claim 1, wherein the profile data comprises second information regarding whether the endpoint device is a stationary device or a dynamic indicator device wherein, when the endpoint device is a stationary device, the identified type of connection interface comprises a wireline connection (see Pirzada fig.2 and ¶0023), and  wherein, when the endpoint device is a dynamic device, the identified type of connection interface comprises a wireless connection (see Pirzada fig.2 and ¶0024).

7.  For claim 7, Cheung/Pirzada teaches the method of claim 1, further comprising: identifying a connection that provides network access to the endpoint device (see Cheung ¶0028 cellular network provides a radio network); and  
determining a wireless standard associated with a wireless connection of the endpoint device (see Cheung fig.5 item S546 and ¶0056 transfer connection between server and device(s) to a different wireless standard connection such as Wifi or WiMAX), wherein specifying the level of the application service is further based on the wireless
standard (see Pirzada ¶0040).

8. With respect to independent claim 8, please see the rejection of claim 1.
9. For claim 9, see the rejection of claim 2.
10. For claim 10, see the rejection of claim 3.
11. For claim 11, see the rejection of claim 4.
12. For claim 12, see the rejection of claim 5.
13. For claim 13, see the rejection of claim 6.
14. For claim 14, see the rejection of claim 7.
15. With respect to independent claim 15, please see the rejection of claim 1.
16. For claim 16, please see the rejection of claim 2.
17. For claim 17, please see the rejection of claim 3.
18. For claim 18, please see the rejection of claim 4.
19. For claim 19, please see the rejection of claim 5.
20. For claim 20, please see the rejection of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/
March 26, 2021Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456                                                                                                                                                                                                        /RICHARD G KEEHN/Primary Examiner, Art Unit 2456